United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Fayetteville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1779
Issued: November 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 25, 2015 appellant filed a timely appeal from a June 1, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish an
emotional condition causally related to compensable work factors, and (2) whether OWCP
properly denied appellant’s request for subpoenas.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 16, 2013 appellant, then a 49-year-old social worker, filed an occupational
disease claim (Form CA-2) alleging that he sustained emotional stress “related to discrimination
and [Equal Employment Opportunity (EEO)] claim/process.” By letter dated December 17,
2013, OWCP requested that he submit additional evidence to support his claim for
compensation.
Appellant submitted a statement dated January 24, 2014. He indicated that he had filed
an initial EEO claim in 2011, and his psychiatric condition was related to “multiple cases of
workplace secondary trauma stress, workplace stress, discrimination, stress associated with the
EEO claim, and retaliation related to the EEO claim.” According to appellant, the EEO process
was by its own nature stressful. Appellant discussed his work on an Indian Reservation prior to
his employment with the employing establishment. He alleged that he began work at the
employing establishment in 2003 and worked long hours during a two-week deployment with
evacuees after Hurricane Katrina in 2005. According to appellant, he was the only full-time
therapist in 2006, rarely took lunch breaks, and it was stressful seeing veterans that needed more
care than the clinic could provide. He alleged there was little or no administrative support, and
he received only a fully satisfactory on performance appraisal despite his work efforts. As to the
time following 2006, appellant alleged that he was subject to discrimination and repression.
According to appellant, the employees at the work site were primarily female and he was subject
to discrimination as a male, and never once during the EEO process did he perceive any genuine
concern for his well-being. He referred to evidence from the 2011 EEO claim that included his
closing statement and appeal.
With respect to appellant’s EEO claim, the record contains a decision dated July 5, 2013
from an administrative judge. The decision indicated that appellant had alleged he was
discriminated against on the basis of sex (male) and was subject to a hostile work environment.
The allegations included actions by supervisors from 2007 to 2011. Appellant alleged that
supervisor J.T. had accused appellant on two occasions of losing travel allowances for
employees, failed to solicit his input on projects, criticized appellant in 2009 for failing to tell
patients he had been selected to the position of consult screener, did not offer appellant the
opportunity to volunteer for team leader, and denied appellant an opportunity to attend leadership
training. In addition, appellant alleged that another supervisor gave him a negative reference in
2009 when he applied for another position. The judge addressed each allegation and found
appellant had not established a hostile work environment or discrimination. The decision found:
“Complainant has presented no evidence that any of the incidents were because of his sex.
Complainant failed to prove that he was subjected to conduct sufficiently severe or pervasive to
create a hostile work environment or that any of the [employing establishment’s] actions were
motivated by discrimination.”
As noted by appellant, he submitted his “closing statement” dated January 13, 2013
presenting his arguments in the EEO claim. Appellant indicated that he found the EEO process
to be intimidating. In a September 13, 2013 “appeal” of the EEO decision appellant reviewed his
disagreement with the administrative judge’s decision. Appellant again indicated that the EEO
process was unfair and intimidating. In addition, the record also contains a transcript of an
October 27, 2011 interview with an EEO investigator.

2

In an e-mail from appellant dated December 27, 2013, appellant indicated that he had
filed a second EEO claim in 2013 alleging retaliation for filing the 2011 EEO claim. The
employing establishment submitted a February 12, 2014 letter from a workers’ compensation
specialist arguing appellant had not established compensable work factors.
Appellant submitted a January 23, 2014 statement asserting that his work-related
condition started prior to filing an EEO claim. According to appellant, his condition was due to
accumulated “secondary trauma stress” and workplace stress including discrimination. By letter
dated March 9, 2014, appellant reported that his stress was not solely due to the EEO process,
but “workplace dynamics and work-related stress” led him to filing an EEO claim. He also
submitted a May 9, 2014 letter arguing that employees have difficulty submitting supplemental
evidence because coworkers will respond to employing establishment requests, but not to his
requests for information. Appellant referred to “excessive hours, staffing shortages, toxic work
environment which was exasperated [sic] and compounded by years of ill treatment by
supervision (disparity of treatment, isolating and critical).”
By decision dated June 30, 2014, OWCP denied the claim for compensation. It found
appellant had not established a compensable work factor.
On July 11, 2014 appellant requested an oral hearing before an OWCP hearing
representative, which was held on February 18, 2015. By letter received on August 25, 2014, he
requested that subpoenas be issued for witnesses, including a former supervisor, physicians, and
his spouse. Appellant also referred to EEO hearing transcripts and reports. He also submitted a
letter dated January 22, 2015 again requesting the witnesses be subpoenaed. The hearing
representative advised appellant on January 26, 2015 that the subpoena request was denied. The
hearing representative found appellant had not provided sufficient explanation as to why
subpoenas were necessary with respect to the issue presented. She noted that, if an adverse
decision was issued on the merits, she may appeal all issues of the case, including the subpoena
issue.
At the hearing, appellant alleged that in 2006 he had “879 encounters and 347 unique
veterans.” He alleged that he was treated differently after he filed an EEO claim, and that the
employing establishment would destroy an employee rather than admit making a mistake.
Appellant also reported that in September 2014 he was reprimanded for nodding off in a
meeting.
By decision dated June 1, 2015, the hearing representative affirmed the June 30, 2014
OWCP decision. The hearing representative found that appellant had not established any
compensable work factors with respect to his claim. Regarding the request for subpoenas she
found that appellant failed to provide adequate rationale explaining why the information could
not be obtained by other means or why it was relevant.
LEGAL PRECEDENT -- ISSUE 1
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he claims compensation was caused or adversely

3

affected by factors of his federal employment.2 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it, but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment, or to hold a particular
position, or to secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties, or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6
ANALYSIS -- ISSUE 1
In the present case, appellant has alleged that he sustained an emotional condition as a
result of his federal employment. The Board finds that while appellant refers to his work in 2005
and 2006, he does not discuss in detail his work duties or allege a reaction to the performance of
his regular or specially assigned duties. Appellant does refer to “excessive hours” in his May 9,
2014 letter, notes a two-week deployment after Hurricane Katrina, and he has alleged that he was
the only therapist for a period of time at the employing establishment.
To the extent that he is alleging a reaction to overwork, he has not established a
compensable work factor. A claimant must provide a detailed allegation and supporting
evidence to establish a compensable work factor based on overwork.7 There is no probative
evidence of record in this regard.

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

6

Margreate Lublin, 44 ECAB 945, 956 (1993).

7

See Sherry L. McFall, 51 ECAB 436 (2000).

4

With respect to a claim for an emotional reaction resulting from discrimination or a
hostile work environment, the record does not support such a claim. The record indicated that
appellant filed an EEO claim for discrimination and a hostile work environment in 2011.
Appellant has expressed his frustration with the EEO “process” of establishing a claim. Stress
resulting from a reaction to the procedures and requirements of an EEO claim, or frustration at a
lack of success with respect to an EEO claim, is not compensable under FECA.8
In the July 5, 2013 EEO decision, the administrative judge makes detailed findings with
respect to appellant’s allegations and finds no basis for finding discrimination by the employing
establishment. The record does not contain probative evidence sufficient to establish
discrimination or a hostile work environment. In the absence of probative evidence, the
allegation of discrimination or hostile work environment is merely a perception of dissatisfaction
with supervisors that does not constitute a compensable work factor.9 The record indicated that
appellant filed another EEO claim alleging retaliation for filing the 2011 EEO claim. The filing
of a claim for retaliation does not establish that the alleged retaliation occurred.10 There must be
probative, supporting evidence to establish harassment in retaliation of filing an EEO claim.11
Again a mere perception of harassment is not a compensable work factor. There is no probative
evidence of record with respect to an allegation of retaliation in this case.
Appellant has alleged error and abuse by the employing establishment with respect to
performance appraisals and reprimands, which are considered administrative or personnel
matters.12 As noted above, unless there is evidence of error or abuse, an administrative or
personnel matter is not a compensable work factor. No evidence of error or abuse on an
administrative or personnel matter was presented. In addition, the alleged incidents of being
criticized by supervisors do not constitute compensable work factors. While the Board has
recognized that a compensable factor may be established based on verbal abuse,13 not every
statement that is uttered in the workplace is sufficient to give rise to a compensable work
factor.14 Even if a raised voice is used, this does not in itself establish verbal abuse.15 No
evidence sufficient to establish a compensable factor based on verbal abuse was presented in this
case.

8

Christine C. Bodenheimer, Docket No. 04-1230 (issued September 10, 2004); Derrick A. Lee, Docket No. 030881 (issued August 11, 2003); Eileen P. Corigliano, 45 ECAB 581 (1994).
9

See M.G., Docket No. 14-1538 (issued April 16, 2015).

10

See C.S., 58 ECAB 137 (2006).

11

D.J., Docket No. 15-0060 (issued April 10, 2015).

12

See P.M., Docket No. 14-1625 (issued February 23, 2015) (performance reviews are personnel or
administrative matters); G.C., Docket No. 13-0704 (issued April 4, 2014) (disciplinary actions are administrative or
personnel matters).
13

David W. Shirey, 42 ECAB 783 (1991).

14

David C. Lindsey, Jr., 56 ECAB 263 (2005).

15

Beverly R. Jones, 55 ECAB 411 (2005); Karen K. Levene, 54 ECAB 671 (2003).

5

On appeal, appellant asserts that OWCP did not carefully consider the evidence in his
case. He reiterates his belief that he has an employment-related emotional condition. The Board
has considered the evidence of record and finds, for the reasons discussed, that appellant did not
meet his burden of proof to establish an emotional condition casually related to compensable
work factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of FECA provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.16 The implementing regulations provide that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers, or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained
by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.17 In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
because there is no other means by which the testimony could have been obtained.18 Section
10.619(a) of the implementing regulations provide that a claimant may request a subpoena only
as a part of the hearings process and no subpoena will be issued under any other part of the
claims process.
The OWCP hearing representative retains discretion on whether to issue a subpoena. The
function of the Board on appeal is to determine whether there has been an abuse of discretion.19
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment or actions taken which are clearly contrary to logic and probable deduction
from established facts.20
ANALYSIS -- ISSUE 2
On appeal, appellant noted that he had been unable to subpoena witnesses that could have
validated and confirmed his reports. The Board finds that the hearing representative properly
denied appellant’s subpoena requests. Appellant did not explain why a subpoena was the best
16

5 U.S.C. § 8126(1).

17

20 C.F.R. § 10.619; Gregorio E. Conde, 52 ECAB 410 (2001).

18

Id.

19

See Gregorio E. Conde, supra note 17.

20

Claudio Vazquez, 52 ECAB 496 (2001).

6

method to obtain the evidence in question and why oral testimony was the best way to ascertain
the facts in this case. The hearing representative noted that appellant had not explained the
necessity for subpoena of witnesses in this case. As to documents, appellant had access to and
submitted relevant evidence regarding his EEO claims.
A hearing representative has, as noted above, discretion with respect to a subpoena
request. There is no evidence that the hearing representative abused her discretion in denying
appellant’s request for subpoenas. The Board therefore finds that the hearing representative
properly denied appellant’s subpoena requests.
CONCLUSION
The Board finds appellant did not meet his burden of proof to establish an emotional
condition causally related to compensable work factors. The Board further finds that the OWCP
hearing representative properly denied the subpoena requests.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2015 is affirmed.
Issued: November 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

